MacKINNON, Circuit Judge
(concurring) :
I concur in the opinion of Judge Wil-key. In my view the intent of the testatrix is determinable from the four corners of the will and that is determinative of the issues in the case. Were I required to go beyond that I would also consider it unreasonable to attribute an intent to the will of the testatrix upon the basis of a policy expressed in a law that was not enacted until long after her death and long after the time when the rights of the parties first accrued. To do so is to encourage the alteration of antecedent rights and interests by subsequent legislation enacted in the name of public policy. The testatrix here died in 1930 and her son (appellee’s adoptive father) died in 1943. Under the terms of the will the rights of the beneficiaries in their father’s share of the estate vested (per stirpes) at that time, i. e., 1943. It was not considered that Dolores Sum-merlin (the adopted child) had any possible claim under the will until 1969 after our Johns decision (1968). Since appel-lee’s claim is, as a practical matter, based upon the public policy declared in the 1954 (68 Stat. 246) and 1963 statutes, D.C.Code §§ 16-301 to 16-315 (77 Stat. 537-542), it must be admitted that if appellee had brought a suit to construe the will before that time that she would not have been successful in having her claim upheld to the income or to the corpus. And the relevant facts have not changed since 1943. I would thus not apply a new public policy to an old case. To do so in my opinion is to apply the wrong public policy because it had not been declared at any time critical to the interpretation of the intent of the testatrix in this case.